Framework for Community action to achieve a sustainable use of pesticides - Placing of plant protection products on the market (debate)
The next item is the joint debate on the following reports:
by Christa Klass, on behalf of the Committee on the Environment, Public Health and Food Safety, on the framework directive to achieve a sustainable use of pesticides (06124/5/2008 - C6-0323/2008 -;
by Hiltrud Breyer, on behalf of the Committee on the Environment, Public Health and Food Safety, on the placing of plant protection products on the market (11119/8/2008 - C6-0326/2008 -.
rapporteur. - (DE) Madam President, Commissioner Vassiliou, Commissioner Dimas, ladies and gentlemen, today we have the result of many discussions and negotiations, which were, at times, conducted with great emotion, and we will have the opportunity to vote on this tomorrow. We have not made it easy for ourselves. We have struggled to find the right solutions in our negotiations with the Council and with the Commission. We have established that science does not always point us in the right direction with clear findings. Further scientific support will be necessary in order to analyse the effects of this new legislation. First of all, therefore, sincere thanks to all those who contributed to this positive result with constructive proposals, my fellow members here in Parliament, the European Commission, the French Presidency of the Council - it is a pity that the Czech Presidency of the Council is not here this evening - but thanks also to the staff.
With the current Directive on the Sustainable Use of Plant Protection Products we are taking a giant step towards more commonality in European environmental and consumer protection. Sustainability as the overall concept for European agriculture will guarantee healthy food and a healthy environment. For the first time, the handling of plant protection products will be harmonised at European level. The basic principle 'as much as necessary, as little as possible' assumes comprehensive, sound knowledge. Plant protection products are, in fact, medicine for plants. They must be used correctly in order to be effective - the right product and the right dosage at the right time. This also includes the consideration as to whether chemical plant protection is necessary or whether mechanical measures would be better. The selection of the best technology and tested application equipment will protect the environment and the user and contribute to the success of the operation through good harvests. The Member States will establish measures in their national action plans to reduce the use of plant protection products.
Risk reduction is the primary objective. The use of the general basic principles of integrated plant protection will become mandatory for the entire European Union from 2014. Compliance with the stipulations of the Water Framework Directive is top priority. The Member States will establish buffer zones adjacent to bodies of water, which must be adapted to the conditions of the soil properties and geographical circumstances. The use of plant protection products by local authorities and in protected areas will be minimised or stopped, if necessary. There are regulations for checking equipment and regular maintenance intervals will be set. Risk reduction means that professional users must obtain sound and ongoing training in the use of plant protection products. Private users, who have no specific training and can cause damage in private gardens through incorrect usage, must be informed by well-trained salespersons on the use and risks when purchasing plant protection products.
This directive will mean that previously differing regulations in the individual Member States will be adjusted to a high, common level. The proposed measures will benefit the environment, consumers and users. Identical conditions throughout the European Union will guarantee identical safety standards and identical production conditions. Substances that are proven to be detrimental to health will not be licensed, on that we are in agreement. However, a ban must be based on scientifically sound findings and not on political dogmas. Exposure must also be taken into consideration because with pesticides, like many things in life, it is the dosage that creates the poison hazard. A headache tablet is a blessing, but if you take 20 it becomes dangerous, even life-threatening.
We have reached a good compromise. It will harmonise the environment and economic policy and I hope that we can emphasise our requirements in a unanimous vote tomorrow.
I will allow myself just one more technical point, which is to say that an error has crept into Article 14 Paragraph 4. Reference is made to the Internet portal mentioned in Article 4 Paragraph 3; but there is no Paragraph 3 in Article 4. This should be rectified.
rapporteur. - (DE) Madam President, Commissioners, ladies and gentlemen, this agreement represents a milestone, a milestone for European health protection and consumer protection but also for the environment and the economy. First of all, sincere thanks to the shadow rapporteurs for their excellent collaboration. Many thanks also to the staff involved and to the Commission, to you, shadow rapporteur and Mr Dimas, and also the French Presidency of the Council, but also thanks to fellow members who were not intimidated by the completely exaggerated figures from industry.
We have adopted 200 amendments at first reading in the European Parliament and attempted to decisively improve the common position with this agreement. We will end this unscientific, never-ending game of numbers, this hocus-pocus surrounding limit-setting, with the clear cut-off criteria. Nobody can quantify the risk. Therefore, safety can only be achieved with an outright ban. Pesticides and other substances that are carcinogenic, mutagenic or toxic for reproduction have no business, no business at all in foodstuffs. We will ensure successful environmental protection with the cut-off for persistent, bioaccumulative toxic (PBT) substances. I am particularly pleased that we have succeeded in implementing and anchoring initial clear criteria for endocrinal substances, and I have confidence in the Commission's responsibility to come up with more criteria in the next four years.
However, I am also particularly pleased that the European Parliament has succeeded in anchoring bee protection as a licensing criterion for the first time. Leading scientists in France and Germany have estimated the economic value of pollinators at EUR 150 billion per annum and the damage at up to EUR 310 billion if we lost bees as pollinators. Therefore, I ask you quite particularly to reject, tomorrow, any amendments that have been submitted. They would dilute this compromise. This is a compromise to which the Council has already given its approval. It used to be common practice not to attempt to attack a joint compromise again. However, I am pleased that we have jointly achieved an improvement for immunotoxic and neurotoxic substances because, in a Europe that purports to be a knowledge-based society, we cannot afford to allow the development of a child's brain to be impaired primarily through neurotoxic substances in the long term. We can say quite clearly yes to harmonisation, however, without restricting the laws of the Member States and we will allow them flexibility with regard to procedures in the matter of licensing.
The triple legal basis also shows the high value we place on health and we have formulated exemptions from the ban with many restrictions, linked to a substitution plan, for example, so that the exception does not become the rule but vice versa. I am also pleased that we have succeeded in including animal protection in this regulation and that we were able to establish more transparency, although I would have expected more courage from the Commission. I hope that we will have more access to the application protocols and be able to introduce an electronic field pass. It is not only a milestone for environmental and consumer protection in Europe, I think it is also a magic moment for Europe. It is a magic moment for Europe because this decision to phase out highly toxic pesticides is unprecedented and it is unique worldwide, and we can thus put the European Union in the fast lane for ground-breaking health protection and Europe will be the trailblazer worldwide.
This regulation will also create added value for citizens who know that the European Union is primarily on the side of consumers and health and has not bowed down to industry. Furthermore, it is also a win-win situation for the industry, which will receive innovation incentives to produce better and safe products in the future.
Member of the Commission. - (EL) Madam President, first of all I should like to thank and congratulate the rapporteur, Mrs Klass, the rapporteur, Mrs Breyer, and the parliamentary Committee on the Environment, Public Health and Food Safety on their excellent work on the proposals on the framework directive on a sustainable use of pesticides and to revise and improve the regulation.
The fact that agreement was achieved at second reading is particularly gratifying. This agreement safeguards the environmental integrity of the Commission's initial proposal and sets even more ambitious environmental targets for certain important points.
We are aware of the fact that the use of pesticides is a matter of particular concern to citizens. That is why we needed, firstly, to make the current legislative framework stricter by amending the 1991 Directive on the placing of specific products on the market and, secondly, to plug the gaps at Community level in the use of these products.
In achieving agreement on the directive, the European Union has proven that it has the political will to take effective measures to protect public health and the environment.
Parliament helped to make the directive more ambitious than the Council's common position on certain important points. Now the Member States will be obliged to prepare national action plans with quantitative targets both to limit the risks inherent in the use of pesticides and to reduce the use of certain products.
This was not easy, as the rapporteur had to persuade the Member States that, under certain circumstances, the best way of limiting the risk is to limit the use of specific pesticides, which she did with success. The agreement reached represents significant progress in the protection of public health and the environment in the European Union.
The European Commission is therefore in a position to accept the compromise package of amendments in order to reach agreement on the directive at second reading.
Member of the Commission. - Madam President, first of all, I wish to thank the rapporteurs Mrs Klass and Mrs Breyer, the shadow rapporteurs for their constructive approach to the proposal, the French presidency, and all of you who have contributed to the successful conclusion of the second reading of the Commission's proposal.
Plant protection products play an important role in agriculture, horticulture, forestry and gardening. However, they can also have an impact on human health, animal health and the environment. We therefore need to ensure they are regulated in an effective and balanced way.
In the preparation of the initial proposal, the Commission held extensive consultations of stakeholders from all sectors concerned and it carried out a comprehensive impact assessment. The top priority was - and still is - to achieve the highest possible level of protection for human and animal health, and the environment. I am pleased to see that this is also reflected in the outcome of the discussions between the EU institutions.
The draft compromise before us today would strengthen this high level of protection through several provisions. Clear and strict criteria would be set for the approval of active substances. Producers, suppliers and professional users would have to keep records to be made available upon request to third parties, such as neighbours, other residents or the water industry. Member State authorities would have to tighten controls on marketing and use, and the Commission would audit Member States' controls. Duplicative testing on animals would be completely avoided. To promote sustainability in agriculture, safer alternatives would substitute the more hazardous products.
In order to ensure comprehensive information, the Commission may also look into the issue of availability of existing alternative products to substances being known as endocrine disruptors. This would happen, of course, without prejudging the safety requirements of the Regulation.
As part of the overall compromise, I would like to propose the following text in relation to the risk assessment to bees: 'When revising the data requirements for active substances and plant protection products, as referred to in Article 8(1) (b) and (c), the Commission will pay particular attention to study protocols allowing a risk assessment which takes into account the real exposure of bees to these products, in particular through nectar and pollen.'
The draft compromise would create an even safer framework for the use of plant protection products in the European Union, and would strengthen our environmental safeguards, and the protection of our citizens' health. It also reflects the Lisbon Strategy, as it would reduce red tape. For example, the approval procedure would become shorter and more efficient. Furthermore, Member States would no longer work in isolation since mutual recognition of authorisations would become the norm rather than the exception. This should reduce fragmentation of the internal market and create wider availability of pesticides for farmers.
Finally, I would like to emphasise that it is fully compatible with, and complementary to, the proposal for a directive on the sustainable use of pesticides, which falls under the responsibility of my colleague, Commissioner Dimas.
on behalf of the PPE-DE Group. - (FR) Madam President, Commissioners, firstly I should like to thank the rapporteurs, the Commission and the institutions, especially the French Presidency. They have worked hard to reach this compromise, which strikes a balance between human health and agricultural production.
As far as farmers are concerned, harmonising the systems of the three zones will make it easier to access the products, and a fund for minor uses, as envisaged and guaranteed by the Commission, will mean that we have products placed on the market that are designed for minor cultivation and gardening purposes. We therefore have a guarantee that, by 2020, all substances with a proven harmful effect, such as CMRs and endocrine disrupters, will no longer be authorised to be placed on the market.
It follows that this proposal should significantly reduce the diseases and the many types of cancers for which a link to pesticides has already been scientifically proven, together with the degenerative diseases whose effects have also been proven.
One very important aspect that should be pointed out is that every effort will now be made to ensure better compliance with bee protection measures. The Commission has just made a declaration on this point. I should like to know, however, whether the Commission will reconsider Directive 2007/52 under the aspects it has just listed. Emphasis will also be placed on biological control methods and, in this field, this research, which has been supported and financed by the Commission, still needs to be marketed effectively. Moreover I am confident that this text will serve as a welcome and necessary incentive to stimulate research and innovation among the major producers of conventional chemical pesticides.
With regard to the Commission, the report provides for interim reports, meaning that we have a guarantee that monitoring will take place. I hope that the national bodies will also do their best to prove that this is a valid text.
Madam President, when the proposal from the Commission was published it prompted a headline in a major Danish newspaper. The front page of the newspaper read 'EU threatens Danish groundwater'. In Denmark, we are very proud of the fact that we have a huge amount of clean groundwater that we can drink completely untreated. Thus, the water that comes out of the tap is groundwater and we can drink it without having to treat it first. If the Commission's proposal were to have been implemented as it was originally presented, it would have meant that in Denmark we would have roughly doubled the number of pesticides on the market. This would very likely have also resulted in many of them seeping down into the groundwater - pesticides that we have currently declined to use because they would seep into the groundwater, with the effect that we would be unable to drink the water before it had been treated. Clearly, it would have been a disaster if the Commission's original proposal had been adopted, and not only for Denmark. Just as we, in my home country, have the groundwater that we want to look after, and that I choose to use as an example here, there are, of course, other countries with various other environmental and health-related matters that they would like to protect and the EU must never force a country to lower its level of protection. I am therefore extremely pleased that we have succeeded - not as a result of the Commission, not as a result of the Council, but as a result of Parliament's efforts - in ensuring a flexibility which, where there are special considerations, allows individual countries to say 'no' to pesticides that they do not want, as of course should be the case.
Another very positive thing that I am extremely pleased we have adopted is that we will now have a ban on, and can phase out, some of the most dangerous substances contained in pesticides. These are substances that have already been prohibited in other applications by means of the regulation, referred to as REACH, that we produced a couple of years ago. These are substances that are so dangerous that we will not permit them in textiles, we will not permit them in electronic goods, we will not permit them in toys or in all manner of other applications, but they are still permitted in pesticides, which then end up in our food! This is, of course, totally unacceptable and I am therefore extremely pleased that we will now be rid of these dangerous substances in pesticides.
A third thing that I would like to mention and that I think is extremely positive and something we can be pleased about is that we have now introduced reduction targets for the individual Member States. We have introduced action plans through which the individual countries are to achieve both a qualitative and quantitative reduction in the use of pesticides. Qualitative refers to the fact that there are clearly some substances that are more dangerous than others and we should, of course, be particularly careful with these substances, but it is also a good idea to reduce use in the quantitative sense, that is to say the overall use of pesticides, because this will obviously also result in a reduction in the use of these substances that end up in our countryside and in our food.
However, in conclusion I also have to say that there are things that could have been done much better. Neurotoxic substances, for example. These are substances that impair the development of children's brains. The fact that we are not phasing these substances out is, in my opinion, unambitious and a shame. I also think that it is a shame that we have included the possibility of exempting these dangerous substances if industry can demonstrate the need to do this. I think that we should have been more ambitious. However, when it comes to the bottom line, I am pleased and satisfied. This is a victory for health and for the environment.
on behalf of the ALDE Group. - (FR) Madam President, Commissioner, ladies and gentlemen, here we find ourselves, I hope, on the verge of adopting this pesticide package. The two compromise texts that will be put to the vote in this House seem to me to be balanced and worthy of our support, and this for several reasons.
The advances for producers and users are significant: the simplification of the authorisation procedures through, among other things, a division into three zones and the mutual recognition that goes with it. I should have liked to have had only one zone, to guarantee even more consistency on EU territory, but the Member States proved to be a little overcautious. Increased training requirements for sellers and users alike - teaching them how to understand and handle pesticides better - are guarantees not only of better health protection but also of economic gains.
The advances for those who protect animals are also significant, not least through the pooling of data derived from animal testing. The advances for health and environmental protection are very significant; in the long term, the most dangerous substances will be replaced by less harmful ones.
I must address the very controversial issue of endocrine disrupters. Until now there has been no definition of these. No legislative text dealt with this question. The compromise gives the European Commission four years in which to draft science-based proposals for measures intended to define endocrine disrupting properties. This scientific definition will enable products to be classified according to their disruptive or non-disruptive effects and, in fact, will provide the industry with the scientific legal framework that it requires.
The compromise text also takes account of the issue of bees and of their crucial role in the ecosystem. I believe, in fact, that the wording found in the compromise, combined with the European Commission's declaration, represents a major step forward. The effects of active substances not only on the overall development of bees, but also on nectar and pollen, will be taken into account. I should like to reassure certain stakeholders who have cast doubt on the availability of active substances and products. This compromise takes account of their fears. The three-zone system guarantees Member States the possibility of authorising a larger number of products. There is also the possibility of derogations.
As far as minor uses are concerned, Parliament has fought to have the Commission draft proposals in the short term to establish a European fund. There is also the review clause, which calls on the European Commission to analyse the impact of this legislation on the diversification and the competitiveness of agriculture.
Last but not least - and this has been pointed out by my fellow Members - we are encouraging pesticide manufacturers to develop new and effective products that respect human health and environmental protection.
To conclude, I should like to point out that plant protection products are medicines for plants and thus should be used only in a controlled and judicious manner. These texts recognise and are going to further accentuate the importance of integrated production when it comes to sound and sustainable agriculture. The two texts that we have arrived at manage to strike a balance between health and environmental protection and the availability of products for farmers.
I should like to conclude by saying what a pleasure it has been working with you, ladies and gentlemen, on this very sensitive matter. Our work has, I believe, been an exercise in listening, mutual understanding and cooperation. Thank you, ladies and gentlemen, and well done in particular to our two rapporteurs, Mrs Klass and Mrs Breyer, who were excellent negotiators in the search for a compromise with the Council.
on behalf of the UEN Group. - Madam President, we are speaking in this Chamber on the eve of a vote which is a critical one for agriculture, health and environment. Let us be very clear: any one of us legislators who has identified and raised problem issues during this legislation process has done so out of concern for agriculture and future food supply.
Of course I am concerned about any overuse of pesticides and about their effects. There is no doubt that rates of cancer have increased. We have increased residues in our air, water and food, which affect our health and environment. Also note, it is our farmers who are in most direct contact with pesticides. The intention of this legislation, which I applaud, is to protect our citizens' health and environment and agriculture.
As legislators, however, we must always seek out balance and base legislation on sound science. We cannot and should not legislate in the abstract. By moving away from the Commission's original scientific, risk-based approach to a hazard-based one, we fell at the first hurdle. Without a relevant impact assessment, which many of us requested repeatedly, nobody can state exactly how many substances will be banned.
Ireland has a unique temperate but wet climate. This makes our potatoes and winter cereal crops susceptible to weeds and disease such as blight. The removal of an estimated 22 substances, including Mancozeb and Opus, will affect product availability.
So, following the introduction of this legislation in 18 months' time, what is the view? Pesticides which are already on the market under current legislation would remain available until their existing authorisation expires. If in Ireland we can prove that a particular substance which should be withdrawn is necessary to combat a serious danger to plant health and that there is no safer substitute, this substance may be approved for up to five years repeatedly, despite the ban.
In theory this may work. In practice we need to make this work. In the present climate we cannot afford to decrease EU food production and be less competitive in our market-leading potential. We need to push and urge industry to invest in alternative, biologically sound products which are equally if not more effective. We have a precedent. We have all seen the case of the use of a non-chemical, natural, cheap and effective remedy spray used to protect white grapes worldwide.
I welcome Parliament's amendment which goes some way to protect bees, which are crucial for farmers and food supplies through pollination.
Finally, I would ask colleagues to support UEN Amendment 182 and to reject the package Amendment 169. The Commission, the experts, will come up with the proper scientific basis for endocrine disruptors in four years. We cannot prejudice this scientific assessment with a non-scientific-based definition.
on behalf of the Verts/ALE Group. - (DE) Madam President, I actually wanted to speak about Mrs Klass's report, but will now take the opportunity to respond to the previous speaker.
You should read the agreement! What you just said was, we have introduced the amendment so that endocrinal substances will not be on the market for a further four years. Your amendment will bring about exactly the opposite situation. Please look at it again. Perhaps you could withdraw your amendment tomorrow, as it conflicts with what you have just said.
What the pesticide industry wants is that we do not set any criteria. Everybody in the House must, of course, ask themselves whether they have prostrated themselves before the pesticide industry or whether they are creating added value for citizens, health and the environment. This is the crux of the matter and nothing else. Otherwise, we have taken all measures to support agriculture as always. The Danish example, in particular, is very impressive: it has succeeded, within twenty years and without loss to agriculture, in halving the use of pesticides, doubling water quality and halving the quantities of pesticide residues.
And now to Mrs Klass, many thanks for your work! However, as a group we would, of course, have liked to have clear objectives and clear timetables. Nevertheless, we hope, of course, that this will be a spur for Member States to generate competition amongst themselves as to who is the most prepared amongst them to really take plant protection and sustainable management seriously.
And, of course, we would have liked more rights for the residents of areas adjacent to agriculture. I also hope, in this connection, that the ground-breaking judicial ruling by the British High Court to clearly encourage and support citizens in their requests for information may perhaps also be used to provide similar access for more citizens in their Member States throughout Europe. I also hope that we have made a little progress towards more transparency.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, the dialogue on these measures - the pesticides directive and regulation - has been very difficult. Parliament rightly insisted on legislation that would be effective and suitable for the task. There has been debate in Parliament, but above all strong resistance in the Council, and economic powers have been mobilised in force in defence of vested interests.
We should, in fact, be concerned with general interests. Consumers should be able to eat foods uncontaminated by residues, citizens should be able to enjoy an environment unspoilt by these pesticides, and farmers should be able to work safely and towards a new quality of product.
There is an excessive use of chemicals in agriculture that damages all these things - our food, the environment and farmers are all forced to pay a high price for this industrial produce. The abuse of chemicals is linked to an old model of agriculture, where value is placed on quantity rather than quality and where produce becomes disconnected from the land, the seasons and the workers. It is a costly model for everyone, a harmful model also, because of the impact it has on the greenhouse effect. The legislation we are adopting is thus part of a movement to establish a more modern, healthier model of quality agriculture that meets the needs of citizens and the environment, with a greater commitment to labour and generating greater income.
I have to report that our efforts have borne fruit, thanks to the perseverance of both the rapporteurs and all the experts who worked together with their counterparts in the Council. The objective of reducing pesticide use, and not only the dangers associated with it, has been added to the list of commitments to be met under the respective national plans only. This chiefly concerns high-risk substances.
If priority is thus to be given to non-chemical methods, to the defence and integrity of the soil and water supply, avoiding any contamination of common resources such as water, then individual countries must have a sense of this great responsibility to reduce pesticides and move to sustainable use. Aerial spraying is virtually prohibited and - where there are no viable alternatives - local people must be notified in advance of the composition, times, intensity and schedule of the spraying. Progress has thus been made with regard to rights to information too, and access to data via the Internet.
We did want the regulation to abandon the idea of three rigid zones, but the Council did not agree, and so it has been retained. The outcome is nonetheless significant; these are measures that will be adopted to fight the contraband in illegal, counterfeit and dangerous substances, as well as others. We are taking a real step forward and I hope that the parliamentary vote will not come to blows!
on behalf of the IND/DEM Group. - (NL) Madam President, the debate about the sustainable use of plant protection products and their admission on the market is a particularly complex one. It is difficult to strike a balance between good and bad. Whilst chemical substances cause damage to the environment and health, our agriculture cannot function without them, since the risk of crop diseases would increase too much. This, in turn, would have adverse effects on food production and the economy.
The most important task policy-makers and politicians have is to strike a healthy balance between sustainability and agricultural economics. In my view, the present compromise proposals go some way to achieving this balance, I can endorse them. I am delighted, for example, that the system of risk mitigation is being maintained, rather than relying solely on reduction in use alone, as, in practice, the reduction in use on its own does not always guarantee a reduction in risks. There are cases where the quantity of pesticides may be reduced, but when the product is then used in higher concentration levels, this is of little benefit to the environment or our health.
I am also pleased that the admission regulation has not become as restrictive as proposed in this House at first reading. Extra restrictions are now being imposed on the admission of products, and rightly so, but this will not harm agriculture to a disproportionate extent.
I should like to offer my sincere thanks to both rapporteurs for the cooperation and efforts in achieving this result.
Madam President, I have been deluged with messages from growers from all over the south-east of England who regard this proposal as near catastrophic. It will result, they tell me, in smaller crops and in higher prices, and it will open the way for importers who do not have the same criteria imposed upon them. There will be job losses, some units will become non-viable and production will stop. There will be closures in my constituency because there are, in some cases, no alternatives to key substances used by specialist growers.
There has been hopelessly inadequate impact assessment in many countries except my own, and the switch from risk assessment to hazards has already been commented on. If you are going to use hazards as criteria you might as well ban petrol and caffeine. Even the science is against you; pest resistance problems will be aggravated; there will be a loss of biodiversity. Integrated pest programmes have already decreased the need for pesticides. What is important are the options, not quantity. And you seem to have ignored the benefits of crop rotation. You have no right to destroy one of the few sectors of British agriculture still thriving just to appease Danish disinclination to process drinking water from the ground.
(NL) Madam President, ladies and gentlemen, our rapporteurs have worked very hard on an agreement that deserves our support, primarily because it seeks to achieve ambitious environmental and health objectives but also because it remains agriculturally-economically rational, which means it has an eye for both the certainty of food supply and the viability of farming in the Union.
As ever, a compromise is about give and take. I still find it difficult to live with the cut-off criteria because I would have preferred to have seen a selection on the basis of a scientifically underpinned risk analysis, although I have to admit that the derogation option keeps things workable.
On the positive side, I would mainly like to highlight the following points. First of all, Member States have a margin when they determine the volume reduction goals. Secondly, the Union has been divided up into three zones where admissions are mutually recognised, which brings us closer to a unified market with less red tape and earlier availability of better plant protection products. Thirdly, I welcome the fact that Member States have sufficient flexibility to determine how buffer zones around watercourses are handled. Finally, what is also to be applauded is that Member States can take measures to make it easier to use plant protection products for minor crops. This is particularly important for countries practising intensive agriculture on small plots of land, and I therefore hope that the fund for minor users will be topped up sufficiently.
A good guideline for the use of plant protection products is: as little and as safely as possible, but as much as is needed for a safe and profitable crop. If we recognise and monitor sensibly, if efforts are made for professional and informed use and if we also take into account that agricultural production takes place within a global market, we strike the right balance, and that is why this compromise receives our support.
- (FR) Madam President, Commissioners, firstly I should like to thank the rapporteurs. We are conscious today that, although plant protection products have enabled a significant increase in agricultural production, in some instances they also have a very negative impact on health and the environment. That is why, aside from the legislation that will be put in place, there is also an urgent need for an epidemiological register making it possible to measure the impact caused by the use of various pesticides according to the way in which professionals and their families, and, of course, consumers, are exposed to them. In certain regions a particularly rapid increase in various types of cancer has actually been observed. Children of users and, in particular, of farmers, are also affected. Aside from this crucial issue of people's health, it is also the impact on the environment that should be measured. We are already aware of the harmful effects of certain chemical substances on groundwater and rivers. I might also add, on this issue, that I do not believe that the proposal to refer the buffer-zone matter to the various national arbiters is a satisfactory solution. Rather, I believe that the Commission will have to be extremely vigilant regarding this issue.
Today we are also seeing an increase in soil erosion, which could jeopardise the agricultural use of many areas of land across the European Union in the decades to come. The fertility of this land is greatly diminishing. The European Union is reacting to confront these risks; that is good, but it should also support farmers in a move to reduce, if not eliminate, harmful pesticides. The future common agricultural policy should integrate this objective and take better account financially of the link between high-quality production and agriculture. Research into agronomy and ecotoxicology, as well as training for farmers, should be used to support new production methods and should be adapted to the specific characteristics of the territories.
I shall conclude simply by quoting the title of a film that has just come out, which concerns the theme of this evening and which is called: 'Demain nos enfants nous accuserons' [Tomorrow our children will accuse us].
Madam President, let me join those Members who consider the second-reading agreement a well-balanced compromise, given the complexity of the matter. It shows the way for further improvements in the sector, towards more efficient and safer plant protection products, and is flexible enough to avoid situations in which the ban on certain pesticides would, in the final analysis, reduce the irreproachability of agricultural products.
In particular, I wish to welcome the improvement of the original Commission proposal aimed at avoiding the duplication of tests and studies and promoting non-animal tests.
I hope that this could have an impact on other, related sectors, such as plant protection product data requirements, which are right now moving through their own revision process.
Even if pesticides, in contrast to chemicals, are intended to be toxic and their safety assessment is therefore a special case, it does not mean that redundant animal testing should take place or that scientific knowledge cannot develop in ways that will identify further redundancies and that further potential reduction in animal testing will be possible in future. It should be noted that development and registration of new agricultural pesticides or plant protection products can use upwards of 12 000 animals in dozens of separate and often overlapping tests.
- (PL) Madam President, pesticides are harmful to the environment and to animals. I should like to point out that the conditions in which old pesticides are stored in many countries are such that the products represent a danger to the environment and to human beings. It will be impossible for poor countries to deal with this matter without Union aid.
Sustainable use of pesticides is an important issue. The provision of information and training for users is crucial, as is support for the latter by the agro-technical services. Some experts believe that the quantities of pesticides used are many times greater than is actually needed. This is commonest where small users are concerned, as these people lack the necessary agro-technical knowledge on many subjects.
Other important issues are placing the pesticides on the market, scientific research in this area and all types of action to reduce the impact of pesticides on health and the environment whilst still proving effective. I should like to thank Mrs Klass and Mrs Breyer very much for the reports they have prepared. I should also like to point out that these directives make a great deal of sense, provided that they are effectively implemented and become part of agricultural practice.
The Union for Europe of the Nations Group supports the directive.
(NL) Madam President, the Directive on the sustainable and risk-reducing use of pesticides and the Regulation concerning the placing of pesticides on the market are both extremely necessary and useful. The sustainable production and consumption of food is, after all, a basic human right. There are two compromises between Parliament and the Council before us. Our group will approve both documents, although we would have liked to have seen a firmer end result, of course. In fact, I was rather taken aback by the attitude of, and fierce protests from, the farming lobby and the pesticides industry in relation to this dossier, given that the laws on which we will be voting tomorrow will guarantee better protection of man and the environment and will also, in the end, lead to more innovation and safe replacement products.
Nobody can maintain any longer the criticism levelled by the farming lobby that more than half of pesticides will disappear. In fact, even agricultural organisations now admit that no more than 9% of products will need to disappear, and even then not right away, but phased over a period of several years. Crucial in this matter is, as before, the protection of public health against carcinogenic substances that can bring about changes in DNA, affect fertility or upset hormones. The compromises that are before us on this subject are honourable, with due consideration for the farming world. It has even been agreed that if a specific farming sector is at risk of running into difficulty, a separate plan may be drawn up to give that sector more time.
We are, in my view, presenting an honourable and acceptable compromise between ecology, on the one hand, and agricultural economics, on the other.
Madam President, there are plenty of examples of sound EU environmental polices which improve the lives of citizens across the Union and there are, of course, also many examples where unnecessarily bureaucratic measures come from the EU and restrict the potential to sustain our rural economy and way of life. Unfortunately, I believe this pesticide package may fall into the latter category.
In raising my concerns on these measures, I want to make it clear that I do not have industry in mind but rather the farming community - farmers who, I will remind the previous speakers, have as much concern with human health as any other citizen and who bear no malicious intent in that regard.
This package lacks the sufficient scientific rigour which is needed both to defend our health and our economy. The lack of a thorough impact assessment, taking into account effects on our environment, health, economy and the sustainability of our rural communities, is testament to this failure to apply sufficient rigour.
It is my fear that the package will have the opposite effect of the progressive intentions behind it. The well-intentioned attempt to create a more sustainable countryside may ultimately undermine the countryside by imposing overly stringent rules on an already struggling farming population.
I have listened intently to the arguments made unanimously by farmers in Ireland, and I believe that they are right to be concerned with this package and that the long-term interests of our citizens and of the rural communities are not protected in these measures.
The trialogue position does represent an improvement on the proposal but more needs to be done on the Regulation by way of amendment to meet these real concerns.
in writing. - (SV) Madam President, It is rare for a committed eurosceptic like me to be able to commend a proposal and recommend that the House votes in favour. The reason for this is that we are dealing with cross-border environmental problems and the ability of the internal market to function. Nevertheless, the proposals tend normally to be unreasonably bureaucratic - not so in this case.
This proposal avoids unnecessary bureaucracy. Our rapporteur is on the right track. This report proposes strict and tighter controls. The use of poisons such as alcohol and tobacco must be an individual decision. Collectively, it must be possible for us to be protected against toxicity. That is what is proposed.
The proposal offers flexibility, mutual recognition, division into zones and the national right to prohibit pesticides over and above those included here, which is absolutely excellent. Pesticides that have already been approved are not being withdrawn. I do, in fact, have reservations about that. We should be very strict when it comes to poisons of this kind.
I would like to remind you of what our fellow Member, Mr Mote, said about there being a risk of citizens buying products from other countries once we introduce stricter rules in the EU. I do not believe that that will happen. It is important for it to be stated that a product comes from the EU Member States. People will then choose to buy such a product in particular. I therefore recommend that the House vote in favour of this excellent compromise.
- (FR) Madam President, I should of course like to congratulate our rapporteurs, then to commend the agreement that has been reached thanks to the remarkable work that they have accomplished with the help of the European Commission and of the Council. We have here in fact what seems to me to be a particularly important agreement because it is a balanced agreement that takes account of everyone's interests, that is to say, it takes account of the protection of consumers' health - these consumers who become anxious as soon as pesticides are mentioned, who become concerned when they hear that pesticide residues contaminate fruit, vegetables and cereals. The reduction objective contained in the agreement, with the abolition of carcinogenic and genotoxic substances, is therefore very important.
Protecting the environment and biodiversity, with the incorporation of the bee problem, protecting water and protecting our land are of course key aspects. So too is protecting farmers, these farmers who are the first to be affected by the use of such pesticides, who will look on with satisfaction at the harmonisation of legislation and the simplification of procedures, and who will be able to continue to use certain substances that they require for agriculture, but for what we now hope will be a sustainable type of agriculture. The chemical industry, which agriculture needs, also has a duty to evolve and to find alternative solutions. With this text, there can no longer be any confusion between the concepts of danger and of risk. Pesticides are obviously dangerous, but it is their methods of use that determine whether they pose a risk to professionals, consumers and the environment. It is therefore important to ensure that professionals receive proper training, that the general public is given information and that a kind of school of best practice is introduced.
To conclude, I would say that import controls absolutely must be harmonised, since we cannot demand a number of things from our farmers and then continue to bring products into the European Union that do not comply with our legislation. There would be a risk there of unfair competition.
Madam President, I do not know what is going on, but I am reminded of Vladimir Ilyich Lenin, one of whose most famous quotes is 'worse is better'. As I enter the last six months of my tenure in this place, I can see that is just what is happening. Worse is better! It is better from my point of view, because the sooner people realise just how damaging the EU is to their incomes, their livelihoods and food production, then we will be better off out - and that is what I stand for.
This report takes no cognisance of hazard or risk; it cannot identify between the two of them. Let me tell you now. It is icy out there - that is a hazard. There is a risk I will fall over when I walk home. You can legislate for neither of them.
It will damage food production. It will put farmers out of business. It will make food prices higher, particularly in the UK. I will be voting against this because worse is better and, when the message gets out, we in Britain will leave the EU.
(NL) Madam President, I should like to thank the rapporteurs and shadow rapporteurs alike. The compromise that has been reached is, to my mind, a step in the direction of more sustainable farming, and this is desperately needed. Needless to say, pesticides play a key role in preventing diseases and plagues of pests, but chemical pesticides also pollute the environment and can be harmful to health. This is why it is important to narrow the chasm between regular and organic farming in a responsible manner. That is precisely what this legislation does, and it does so mainly via three measures that are important in this regard.
First of all, some of the most dangerous chemical pesticides are being banned. Exceptions are allowed where no alternatives are yet available. The cultivation of tulips is not at risk, therefore, but it would not do it any harm if the level of toxins dropped slightly.
Secondly - and this is at least as important - incentives have been included in the legislation to promote the development of more sustainable products and products for minor crops. Minor crops are crops that are only cultivated in small amounts, such as tomatoes, Brussels sprouts and tulips. Many horticulturalists feared that these crops would come under threat as a result of this legislation, but, fortunately, this fear has proved unfounded. Quite the reverse, in fact, given that the regulation provides for the introduction of a special fund for the promotion of research into products that are suitable for minor crops.
A third measure that is also of significance is that Member States should, in this context, make plans to reduce the risks involved in using the remaining chemical pesticides. The use of chemical pesticides is being reduced everywhere, but particularly in sensitive areas, such as close to schools. That, too, is important.
These are all measures that benefit the environment and public health. If it was up to me, I would have banned the neurotoxic substances at the same time, as these can influence the functioning of the human nervous system and so should not be sprayed on agricultural crops.
- (FR) Madam President, the people of Europe should be pleased today with the very sound agreement reached by the Commission, the Council and, of course, our rapporteurs, on this issue of pesticides, and, going by what I have heard in this debate, it has been reached in a climate of very intense and particularly effective lobbying in the United Kingdom and in Ireland.
It is a legislative package, then, that reconciles health and the environment with competitiveness and innovation, instead of pitting them against one another, as is all too often the case. It is important to bear in mind that, although the some 800 chemical molecules concerned undeniably play a role in protecting crops against pests, there are many people today who are against exposing populations to avoidable health risks, and I am specifically thinking, of course, of farmers, who are more exposed than others to certain harmful substances, CMRs and endocrine disrupters.
The figures from the WHO are edifying: one million incidences of serious poisoning by pesticides, with some 220 000 deaths each year. It is this philosophy that consists in using chemicals for everything, in causing a cocktail effect and in taking a short-term view of agriculture that is today being called into question. A necessary change of direction is taking place which, tomorrow, if the compromise is of course accepted by our plenary, will formally bring an ambitious, realistic and resolutely modern pesticide policy into the world. It is ambitious, because Europeans want, as we do, to get rid of dangerous products; they also support a ban on aerial spraying and increased protection for public areas. It is realistic, because economic life cycles are respected, two-thirds of the substances placed on the market are safe and are therefore authorised for 10 years, on a renewable basis, and manufacturers have no legitimate cause for concern.
To conclude, Madam President, this pesticide package is modern because the integrated management of pesticides is an essential strand of a new agricultural policy, one that, for Europe, involves having fewer, but better, pesticides.
- (PL) Madam President, I should like to highlight three issues in the course of the debate on the reports on the sustainable use of pesticides and placing plant protection products on the market.
Firstly, the provisions under discussion only concern two stages of the use of chemical products, namely their placement on the market and their subsequent use. As yet, no appropriate regulations exist concerning the removal of such substances from the market and their disposal. In my country, Poland, the disposal of plant protection products is a major issue. Significant financial support is a priority, rather than additional legal provisions. The local authorities on whose territory the dumps for substances of this type are located require financial aid to be able to dispose of them. Secondly, it would be desirable if, pursuant to the principle of subsidiarity, the individual Member States had the final say concerning confirmation, restriction and denial of authorisation for the use of a chemical product on their market Thirdly, I would like to express the hope that the solutions adopted in Parliament will create a level playing field for all European farmers in relation to the use of plant protection products. I trust too, that illegal practices involving the trading and use of these products will be reduced to a minimum.
- (FR) Madam President, the report's proposals are along the right lines, and I should like to commend the rapporteurs on them. Although it is true, as the Commission says, that pesticides mainly concern the common agricultural policy, it is no less true that such a directive should aim to have the environment and public health as its main legal basis. Its scope cannot be reduced to a simple market-harmonisation or competitiveness problem. Proof of this is the case of the French outermost regions of Martinique and Guadeloupe where, in the case of Martinique, 20% of the land, 20% of the island's surface - that is, a surface area of 1 000 km2 - have been polluted indefinitely by the chlordecone molecule, the persistence of which is unknown. This is a molecule that has polluted not only the land but also the surface waters, some groundwater areas and the marine waters of the coastal region, greatly damaging our economy. Who is giving thought to the current public health problems? If it is not too late, I would advise Parliament to study the case of Martinique, which France is very aware of.
It is crucial for this directive to bring about a significant reduction in the use of chemical pesticides, not least through the promotion of sustainable alternative solutions such as organic farming and biopesticides. This will be a credit to Parliament. Lastly, let us not forget - and this has been pointed out many times - the ravages of pesticides on fauna, especially bees. It is also important for Parliament to be vigilant concerning free-trade products, in particular agricultural products sourced from countries that are not rigorous in their use of pesticides.
Madam President, what we have in common here is a desire to protect health, but we should remember that it is the farmers who produce the good, fresh, nourishing food that is the basis of our health. I come from a very wet country. My farmers struggle continually with fungal infestation. Fungi - unlike insects that come and go - come and stay. To ban, or impose diluted, fungicides could make potato and grain farming impossible in Ireland, but this proposed legislation is already having another effect.
Already in our media there are articles promoting GM potato-growing as an answer to the EU restrictions on pesticides. Which will be more damaging to bees and the environment: the continued responsible use of pesticides as practised by Irish farmers, or GM? We are told pesticides might disrupt DNA. GM is based on disrupting DNA. It is more necessary than ever that we start with a full impact assessment.
- (FR) Madam President, ladies and gentlemen, in the wake of the trialogue between the Council, Parliament and the Commission, the text adopted on 18 December on the pesticide package seems to be well-balanced.
Indeed it takes account both of the interests of farmers and of the necessary protection of the environment, protected areas included. Having followed this matter closely, I am pleased with the result obtained, as it will allow farmers to pursue their economic activity without being penalised by the total elimination of pesticides and plant protection products, which will be strictly controlled.
I would point out in this regard that the producers of acid fruits and vegetables in my region of Normandy have been at the cutting edge of agro-environmental practices for several years now. Fortunately the Council and Parliament have found an extremely useful area of agreement in this period of uncertainty, which has been made worse by the CAP's closing balance sheet and by the threats hanging over the agricultural budget.
To conclude, we will always stand by farmers in defending their tool of work and their irreplaceable role in society, which consists first and foremost in feeding their fellow men and then in preserving the countryside and in developing the land to everyone's satisfaction. In the face of the irresponsible pressure exerted by ecologists, it is comforting that common sense has prevailed.
(DE) Madam President, ladies and gentlemen, tomorrow we will vote on new regulations on the subject of plant protection, a subject that arouses a great deal of emotion in the populace. This was also reflected in the deliberations in Parliament. We would all like fresh, healthy, local food at affordable prices without hazardous residues from plant protection products. The result achieved in the trialogue will create the preconditions for this. The new Plant Protection Regulation is a great step towards more consumer and health protection.
Priority was given once more to scientific criteria rather than political dogmas when establishing the exemption criteria. The result of the trialogue is a giant step forward compared to the result of our Parliament at the first reading. Almost 80% of all active substances will no longer be affected but only those that constitute a risk to human health or the environment, and this is on a scientific basis. There will also be sufficient plant protection products available for sustainable management in the future. However, substances that are really hazardous will also be banned.
In future, there will no longer be 27 national licensing authorities but only 3 licensing zones for licensing plant protection products. The Member States within these zones must then mutually acknowledge their licences in principle. The new Plant Protection Product Regulation will provide the harmonisation required for a long time with justification in the plant protection product sector. We will then have a uniformly high level of protection without jeopardising sustainable agricultural production within Europe. We will now achieve a real internal market, uniform competitive conditions and a great deal of progress towards health protection. This is wonderful success for consumers and farmers. Thank you very much.
(RO) The use of plant protection products in compliance with efficient farming practices is vital to be able to produce a sufficient quantity of good-quality food, which will offer a high level of protection to the consumer's health and the environment.
Reducing the risks and impact associated with pesticide use and setting targets aimed at reducing how frequently these products are used will help guarantee sustainable farming.
The presence of a high level of pesticides in the food consumed in the European Union results from the dependency on these chemical products which, although necessary to help control any infestation and boost production efficiency, can have adverse effects on public health.
Some Member States, including Romania, are facing a high level of infestation affecting their agricultural land, with pesticide use seeming to be the best method for eliminating the pests.
For this reason, the proposals for implementing integrated pesticide management, the use of alternative substances and risk management will help yield suitable agricultural products which take into account the environment and public health safety, thereby reducing dependency on plant protection products.
At the same time, the large number of pests on Romania's agricultural lands means that we have to use treatments sprayed from airplanes. However, once the directive comes into force, these spray treatments will only be applied when there are no viable alternative solutions to combating the pests, in order to provide the environment with an adequate level of protection.
I am pleased with the compromise result, which has received the backing of the majority of political groups. It will also ensure a balance between the availability of plant protection products and, by implication, a sufficient quantity of food products, as well as help maintain European farmers' competitiveness and increase the level of protection for the environment and health.
(DE) Madam President, ladies and gentlemen, plant protection products were, and still are, essential agricultural resources. Farmers require a minimum selection of plant protection products because it is a matter of protecting the indigenous cultural landscape, producing top-quality food and protecting resources.
Our debates about chemicals are too often conducted on a very irrational level. We must think and act rationally if we are to achieve sensible results. The effects of Parliament's original position would have been fatal: a blanket ban on plant protection products would result in lower agricultural yields and, ultimately, rising food prices. Therefore, I am happy that an acceptable compromise was found in the trialogue negotiations. It is welcome that we have retained the three-zone ruling even with considerable exemptions for Member States. A courageous step to a consistent internal market solution would look different at this stage:
Alongside the acceptable compromises achieved, we should not second guess a final definition of endocrinically effective substances but actually allow the Commission its four years to produce a scientifically-based definition. Otherwise, we will overstretch the precautionary principle here.
I find it regrettable that we are not permitting any impact assessment of the agreement now reached.
- (PL) Madam President, our work on a further series of tasks aimed at regulating issues important for human health within the European Union is drawing to a close. I believe that the compromises we hope to agree on are sound. They should ensure that the restrictions introduced will promote health without threatening the development of European agriculture.
It is important to bear in mind, however, that all such changes aimed at tightening up safety conditions in agriculture result in significant cost increases. The latter have to be borne by our farmers, who are simultaneously being required to improve their competitiveness on global markets. Our farmers will have to pay more for safer pesticides. I shall reiterate what I have said in the House on many previous occasions. By all means let us introduce high standards for our farmers and food producers. Let us also, however, impose those same standards on importers of food from outside the Union, otherwise our efforts to raise standards will prove counterproductive.
Madam President, I do not accept that we have yet got a balanced package on this matter. For me this debate highlights two follies: first the abject folly of the EU, without pausing for even an impact assessment, dashing down the road of banning multiple plant protection products, not caring that there are no substitutes and that indigenous food production will drastically suffer, particularly in the cereal and vegetable sector, and thereby forcing ever-increasing dependence upon imports from countries who care nothing about these things.
Madam President, I have heard much talk in this debate about science, but what sort of science is it that does not subject itself to proper impact assessment?
The second folly is that of my country in particular, which is perhaps the most affected by these proposals, having subjected itself to qualified majority voting in the Council on these matters to the point where we are now probably going to be impotent to resist them. It is due to the idiocy of subjecting ourselves to qualified majority voting that we find ourselves in this position, and yet some under Lisbon would say we should hand over more and more subjects to that category.
(DE) Madam President, this is a balanced compromise and therefore I will support it. I would also like to say thank you, at this point, to all those involved. The dossier was, as we are hearing in this debate, created with a great deal of emotion, but nevertheless it succeeded in reconciling the different protection aims which we are pursuing with this legislation.
Europe purports to be one of the most advanced plant protection legislative powers worldwide and that is a great plus. It was important for us to find a balance between the protection aims in question and health protection, the internal market goals and, of course, environmental protection, but a balanced result between the specific protection aims has also been achieved. It was important for us to observe the various principles, for example, that the whole thing was based on facts and scientific principles and not on emotions, secondly, that we stayed with the risk-based approach and not the hazard-based approach as before. This is extremely important for the practicability of the whole legislative project and for its implementation at a later date.
At the same time, it should be remembered that we do not give preferential treatment to imports in the implementation and disadvantage national or European production. But in this instance the Commission still has a great task ahead of it. These principles were taken into consideration in a balanced manner, overall. Therefore, we can live with the compromise. As far as the details are concerned, it is particularly important for me that Member States are given the necessary flexibility and subsidiarity for groundwater protection, so that they are in a position to be able to respond to their specific circumstances. The Netherlands cannot be compared with Germany or with Malta or Greece in this instance. It is also important that the use of pesticides in Natura 2000 areas and in bird sanctuaries is reduced to a minimum. Member States will have sufficient room to manoeuvre to implement this accordingly. However, this is a compromise which should be supported by everybody.
- (PL) Madam President, I should like to begin by congratulating the rapporteurs on their excellent reports. Time is short, so I shall only refer to the report by Mrs Klass and highlight certain shortcomings of the proposed directive.
The directive lays down a training and certification system for distributors and professional users of pesticides. The proposed arrangements should, however, provide for mutual recognition between Member States of certificates confirming completion of training in the use of pesticides. The directive also retains the regulations of the system of technical control and maintenance of equipment for the application of pesticides based on national legislation. I believe it would be appropriate to regulate this matter at Community level. If such control were based on international provisions there would be every reason for mutual recognition of the results by the Member States. This is particularly relevant in relation to the exploitation of fields located in borderlands and to official plant protection action. One final reservation I should like to mention is the failure to take account of the special circumstances of forest protection. Forests cannot be maintained without aerial spraying.
(NL) Madam President, as a Dutch MEP, I followed this legislation with due attention and care. In my low-lying country, the situation is very specific. Unlike other areas in Europe, it is impossible to work with buffer zones prescribed by Europe along all water courses. This would not work. It would make normal sustainable production in farming and horticulture impossible. The Netherlands, however, is also known for its minor crops, including tulips, onions and chicory. This is why we should pay specific attention to how the compromise is to be worded. The compromise that is now being struck is a great improvement on the one in Mrs Breyer's proposal, which was the subject of vote in the Commission. As a member of the Group of the European People's Party (Christian Democrats) and European Democrats, I voted against on that occasion. There are now sound transitional provisions which, in combination with innovation and replacement products, can help industry along. Moreover, this fund for minor crops that is about to be introduced will give these alternatives a shot in the arm. Also, the three regulations, the three zones in Europe for recognition and admission are also much better aligned with actual practice.
I should like to add one area of concern, namely the admission of products from outside the European Union. We lead the way when it comes to striking a good balance between public health and practical applicability, but what happens with external imports? This competitive position, along with the parallel import and parallel trade should, to my mind, be raised in the WTO, where matters of this kind are discussed.
We can endorse the proposal. I should like to thank the rapporteurs and particularly Mrs Klass and Mrs Hennicot-Schoepges for their efforts in this respect. All that remains is this one area of concern that matters to farmers, namely we are practising sustainable farming, but what about everyone else? This problem remains unresolved for the time being, and I would appreciate hearing your reaction to this.
(HU) Fellow Members, food security is a major goal of the European Union, but this is a poor compromise. Hungary will oppose this report in Council, and the Hungarian Members of the European Parliament do likewise, because it is damaging to European agriculture.
We face two particularly important problems. The zone system is artificial and contrary to the European Union's principle of subsidiarity, and, as the remarks of my fellow Member from the Netherlands have just demonstrated, it makes flexible response impossible. It is further harmful to European agriculture because the level of risks increases, the danger of resistance increases, production costs rise, and because, as many of my fellow Members have mentioned, we will not be able to monitor the products of third countries. For this reason, this directive poses extremely serious dangers.
Finally, the consequence of radical environmentalist perspectives is that restrictions on plant protection products will make way for GMOs, which would not be desirable in Europe.
Madam President, I would like to thank those who worked on these two important reports. One would imagine from the contributions of some here this evening that the EU had absolutely no control currently on the marketing and use of these chemicals - we do! We have strict rules at the moment and, indeed, rules on residues and food. So I bow to neither side nor extreme of this debate this evening, particularly those who fail to see the need for plant protection products in food production and those who say that these two pieces of legislation are a disaster for farming and the food production in Europe.
I am a bit concerned about the comments of Commissioner Dimas when he says that people are worried about pesticides. Yes, that may be the case, but the question is: how justified are these worries? What have you done as the Commission to point out to consumers that the vast bulk of our food is produced using products to give us quality, safe food? Yes, some ingredients used in chemicals are very hazardous, but the risks of using them depend on how they are used and depend on compliance with maximum residue levels (MRLs) in our food. As far as I am concerned, those who use them are well-trained, in my experience, and we need perhaps to step up the training in other Member States.
Twenty-two substances are on the way out; in Ireland and the UK there are huge concerns about cereal production and potatoes. The questions are: will the agrochemical industry respond and produce new products? The Commission does not have the answer to that question. Will the derogations work? What happens if there are no alternatives? I think that that needs to be addressed, because we in Ireland want to continue producing cereals and potatoes. The question of imported food is a very real one, and I beg for five seconds extra on it. If the Commission would work with EU food producers on this, we could make progress. It is just not tenable that the Commission can sit here and say that we will ban the use of substances in Europe but that those outside the European Union can continue to send us food using those substances. It is not a competitive position, it is not tenable, and I ask you to address it here this evening.
(ES) Madam President, I would like to make reference to the Breyer report. It must be said that European farmers are fully aware that particular attention must be paid to human health and to the protection of the environment when using plant protection products. However, the industry is deeply concerned because the European Parliament does not understand the impact that this regulation may have in the future.
Assessments of its potential impact indicate that, due to the unavailability of plant protection products in the future, it is going to be very difficult to control pests and diseases that affect the cultivation of many foods - specifically, all Mediterranean produce - as well as the cultivation of ornamental plants and cut flowers.
I am fully aware that the agreement adopted in the trialogue was the result of hard negotiation and I therefore have to acknowledge the work the rapporteurs have done. Nevertheless, it must be recognised that the temporary definition of endocrine disrupters will result in the disappearance of a large number of active substances, particularly insecticides, which are of utmost importance to farming.
The producers must have at their disposal a sufficient quantity of active substances in order to effectively and safely combat any disease or pest affecting their plants, bearing in mind that often the danger lies not in the product itself but in its misuse.
For these reasons, the Spanish delegation of the Group of the European People's Party (Christian Democrats) and European Democrats supports the proposals requesting an impact assessment and will vote in favour of Mr Sturdy's amendments - which I have signed myself - relating to endocrine disrupters, and those in support of plant protection products being made available in an emergency.
Furthermore, if this regulation is adopted in the terms of the agreement reached, the outcome will be a reduction in food production and a rise in prices, which will result in our importing those same foods that we do not produce treated with the very products we are banning.
Madam President, on the Breyer report, I say to the Commission, why are you against an impact assessment? What is so vital or of so much concern that the Commission are opposed to an impact assessment?
There is no scientific evidence to suggest that some of the products that we have been using are dangerous to public health. Some of them are, but there are quite a few you propose to take off the menu that are not dangerous. I am thinking particularly here of one called Triasol which is vitally important to the production of wheat within the European Union. You have failed, and I mean this quite clearly, you the Commission have failed the general public when you failed to stop GMOs coming into the European Union, and the Commission admits this. You have admitted the fact that you have failed to stop GMOs coming into Europe. You failed when it came to the report that I did on maximum residue levels. We have a member here from DG SANCO - the Commissioner is busy talking at the moment, but when she has stopped talking she might just listen to what I have got to say. They have failed to control imports coming in with maximum residue levels of pesticides. They are being found on supermarket shelves.
So, if we are going to ban these products within the European Union, what are you going to do about the imports coming in? Are you just going to say: well, it does not really matter - these products are going to be coming in anyway? Let us leave it and just assume that people will not bother about it?
Farmers throughout the European Union have been the most responsible people when it comes to producing food and putting this legislation in place basically means saying to them that they are fools and they are not interested. No farmer in his right mind would use a chemical which is dangerous to public health. We have done a huge amount of surveys on this.
I leave you with one or two last thoughts on this. We are about to ban battery cages for the production of eggs and yet you will give a derogation on that. Yet that is fairly important to people. I worry about the fact that you, the Commission, have failed so far to put in place all the legislation which we have. It is vitally important here that you give the farmers the opportunity to prove themselves and prove the fact that these products are safe.
(SL) There are some alarming health trends which are largely due to the irresponsible use of pesticides. It is clear that an increase in health and a decrease in incidences of cancer is not possible when our food is becoming increasingly poisoned. I am talking about one of the key environmental and health issues, and that is why only a change in the development paradigm can help us, not mere cosmetic actions.
The work carried out by my colleague Mrs Klass and fellow Member Mrs Breyer, in conjunction with shadow rapporteurs, is a step in the right direction, and I wish to express my full appreciation for that. I am pleased to note that both reports identify a number of fronts for action, while also addressing the manufacturers, dealers and users of pesticides. At the same time, however, we request the introduction of national action plans with quantified objectives.
It seems to me very significant that the notification of neighbours has been included, as this could make an important difference, not only for humans, but also, in particular, for bees. This means that we can easily prevent harm, simply by focusing on those who might be causing it. In this directive it is stipulated that Member States may include provisions on the notification of neighbours in their national action plans. I would rather that it were stipulated that they must do this.
I am convinced that it is possible to allow plant protection with non-chemical, that is biological and mechanical, products to play a bigger role.
Madam President, Commissioners, can I say to you that less than a year ago we were debating in this Chamber what we were going to do about global food security, and was there enough food in the world, and we were terribly worried about it. Here we are, less than a year later, debating this legislation tonight, which has the potential of actually reducing food production in the European Union; and there is a morality about producing food because what you must remember is that if we in Europe do not produce food we can probably pay for it, but the developing world cannot.
Much of this legislation will affect our crops - not only wheat, as Robert Sturdy has said, but potatoes in particular. We have had two of the worst summers that I have ever seen in the last two years in northern Europe. We have needed fungicides to reduce blight and actually grow the potatoes. And if people in Europe do not eat potatoes, what do they eat, Commissioners? They eat rice and they eat pasta both of which - and certainly rice - the developing world is very short of.
Further to what Robert Sturdy has said, many of these pesticides and fungicides we are using, if they are used properly and you have the proper withdrawal period, pose no problems, and by using these particular chemicals we can produce very good food. And if you stand and tell me that you will stop imported food coming in that has been actually sprayed with these particular types of chemicals - you will not! For the simple reason that, if they had been properly applied, you can actually test your wheat as much as you like as it comes through the port of Rotterdam, but you will find no residue there. So I think we really do have to wake up to the fact that we in Europe need to produce food and we need to produce it safely, make sure that we reduce the amount of chemicals we use, which we are already doing, and we have got to make sure that we are training farmers to spray properly, which again we are also doing.
So, I would urge you: please, have a proper impact assessment, because it was two years ago you did your impact assessment. We have had two of the wettest summers on record; it is time for you to look again. We really do urge you to have a proper impact assessment.
Madam President, Mr Struan Stevenson has offered me his two minutes as he is unable to be here. May I take it is as PPE-DE time?
My pleasure!
Madam President, exaggerated claims have made it difficult to ascertain fact from fiction at different stages of this difficult debate. Yes, there is a need to control the use of agrochemicals - we all accept that - and, if not used sustainably, they can be hazardous to the user and the environment. But, if used sustainably, and if the maximum residue levels and withdrawal period are respected, they are of minimum risk, and of none at all to the consumer.
The proposal to base decisions for approval of an active substance on the intrinsic properties of the substance - the hazard-based approach - rather than basing it on the scientific principle of risk assessment is a major concern.
Alcohol, pure alcohol, is a hazard. If you drink pure alcohol, we know what happens. But when sufficiently diluted at 4% or 12% or whatever - when used sustainably - there is minimum risk. May I say that these are two different issues.
The EU impact assessment has been referred to. The scientific definition, and lack thereof, of endocrine disruptors has already been referred to. However, the positive note is that the derogation period will allow industry to invest in much-needed R&D and to develop new products and viable alternatives. I would invite the agrochemical industry and their CERP community to look into and invest in this area.
The anomaly of allowing imported food products using plant protection products generally, while we will not allow our farmers to use them, continues to be one of the mysteries and one of the major problems we have with legislation of this sort. However, on balance I think a lot of improvement is being made from the original proposal and I am inclined to support it.
Madam President, I wish to highlight the importance of explaining to affected stakeholders early on in the legislative process the reasons why it is necessary to regulate.
As a representative of a predominantly rural constituency, I have received a considerable number of representations from highly concerned constituents in the farming community on this particular dossier.
There is a general perception amongst this community that regulations are being arbitrarily handed down from Brussels without any input from the bottom up. Therefore, I firmly believe that Member State governments need to do a lot more explaining of these matters with affected stakeholders, rather than taking the easy route of foisting the responsibility on the so-called Brussels bureaucrats. After all, it is the Member States that have to implement these measures in the final instance, and it is the Member States that have the resources in terms of local representatives to explain these matters to farmers.
It is important that those who are producing food within the EU are not over-regulated compared to those who bring their produce onto the market from outside the EU. Any proposal must have balance for consumers, farmers and the environment, but we must also make sure that the correct information is made available to all of the stakeholders.
- (CS) Ladies and gentlemen, as a doctor I am acutely aware that it is our duty to European consumers to eliminate crop treatment substances that are shown to be harmful on the basis of scientific evidence. At the same time I appreciate that the rapporteurs have managed to find a balanced solution to the new regulation which will motivate industry to seek and develop safer alternative pesticides. Until then it will be necessary to grant the exemptions that are needed by countries with wet climates and southern countries simply must understand this. I insist that the Member States and also the Commission perform thorough and uncompromising checks to ensure that food and flowers imported from countries outside the European Union have not been treated with banned pesticides and fungicides. It is not simply a matter of measuring levels of residues in food. We must not permit such unequal terms of competition for European farmers. I also agree that the Commission should be criticised for failing to carry out an impact study as a result of which we are unfortunately unable to respond to all of the concerns raised by citizens over this regulation, although I am essentially in favour of it.
Madam President, the common agricultural policy has done enormous damage to British agriculture at enormous financial and economic cost.
Now we have these proposals on pesticides. It is estimated that this directive could mean the banning of 15% of pesticides. It is estimated that such a ban would cut wheat yield by 26% to 62%, potato yield by 22% to 53% and some other vegetable yields by 25% to 77%. This will have the effect of sending retail prices soaring, affecting worst those least able to pay.
I wonder whether the rapporteurs could give us the identity of just one person afflicted by, or who has died from, the effects of these pesticides? Probably not! But I could tell you of lots of my constituents who cannot afford to pay more for their food bills.
(HU) I am pleased that the Directive on the use of plant protection products has essentially placed this matter within the competence of Member States, especially as regards the size and designation of the buffer zone. I am in favour of prescribing action plans at national level and support the proposal that the law should put the reduction in the use of such products at its core. I am also pleased with the compromise reached on aerial spraying.
As regards the Directive concerning the placing of plant protection products on the market, the proposal is fundamentally sound inasmuch as it addresses the prohibition and gradual replacement of products that have seriously harmful effects on human health. At the same time, monitoring materials arriving from third countries may raise problems.
I consider the authorisation of plant protection products in a 3-zone system unacceptable. One does not need to be a plant protection expert to be horrified at the thought that Hungary, for instance, would fall within the same zone as Ireland, which has very different weather and agricultural production conditions.
(DE) Madam President, I would like to address a subject which has not yet been discussed today in this connection. At the end of the day, we have again reached what it is to be hoped is a reasonable compromise in Europe. But what have we done along the way? Let us remember the discussions over many months with some extreme accusations by one side against the other and vice versa. All this has been devoured by the media with great enthusiasm. All that in the media has led to consumers being undermined and everyone agreeing again that 'Europe is doing everything wrong' and 'Europe is against rather than for the citizens'. Now, at the end of the day, we have reached a halfway reasonable solution, a compromise solution, but still one on which there will be a great deal of agreement. What will be left then, on average? Little to nothing!
- (PL) This is the first time the European Commission, the Council and the Parliament have adopted such a thorough and wide-ranging approach to provisions concerning the quality and safety of food. Tomorrow's vote in Parliament will conclude three years of work. Our task is to ensure that provisions are clear, safe, and knowledge-based, especially as regards such a sensitive area as food production. That is why, together with a group of Members, we are highlighting the need for ongoing monitoring of the effects of the regulation adopted regarding the use of pesticides.
We maintain that provisions based on sound knowledge will create trust amongst consumers concerning the use of pesticides on a scientific basis. The compromise reached will help improve the condition of the population's health, but will increase production costs. We should keep that in mind when discussing financial resources for the common agricultural policy. We also wish to enquire whether imported food will comply with the strict provisions that apply within the Union. I appeal for support for Amendment 179, Amendment 180 and Amendment 181, which we tabled jointly with other Members.
Madam President, I have to say I have grave concerns about this proposal that is before us here tonight and the effects it will have on the future of our agricultural industry.
I want to put on record that I support the amendments put forward by Mr Sturdy, which I have signed, and which I am happy to support. I think they will at least help give the industry some support in the future.
Yes, we do need and we do require legislation, but it must be good legislation. We do not need to damage production in the process. We need a strong impact assessment to know what effects this will have, and this is what is required and what is needed, and this we do not have at present. We must have more facts and not fiction, and we certainly should dwell on the facts.
There is no point in Europe legislating itself out of business because we cannot control what is imported in. This is where the Commission have total double standards on what they impose within the European Union and what they allow into the European Union, for all that will happen is that people will go outside.
Member of the Commission. - (EL) Madam President, I should like to thank everyone who took the floor during today's debate for their very constructive speeches. On the basis of the agreed text, which is a compromise and a very successful compromise, the Member States are obliged to prepare national action plans setting out quantitative targets to limit risks.
Under these national action plans, the Member States are also obliged to monitor the use of pesticides which have on occasion caused specific problems and to set targets for reducing the use of certain pesticides. This represents significant progress which, in addition to protecting the health of European citizens and the environment, will bring about financial benefits, due to the reduction in national health spending, and the benefit of a reduction in the use of pesticides under the new legislation.
Apart from national action plans, the proposed compromise package also contains a number of other important aspects. The principle of prevention must be applied. Within the framework of integrated pest management, priority is given to other, non-chemical methods of plant protection.
Protection of residents and bystanders has been improved, in that national action plans may include provisions concerning information for persons who may be exposed to spray drift, while land sprayed from the air must not be adjacent to residential areas.
All pesticide distributors, not just those who sell to professional users, must ensure that some members of their staff have a special certificate of aptitude - which of course, as one Member commented, will be mutually recognised - to provide information on pesticides and are available to provide advice to customers. Only certain categories of small distributors will be exempt from this requirement.
As far as the ban on aerial spraying is concerned, a compromise solution has been found on the processing of exemption requests. Exemptions will follow a two-stage procedure. Firstly, the preparation of a general aerial spraying plan, which will be subject to express approval by the authorities, followed by the submission of special individual requests for aerial spraying, which will be subject to the conditions on which the general plan was approved.
To close, I should like to add that the Commission is satisfied with the outcome of negotiations and is therefore in a position to accept all the proposed compromise amendments.
Member of the Commission. - Madam President, thank you all for your very fruitful participation in this very interesting debate. The Commission has attached particular importance to this file and I have been personally committed to the highest level of public health which it seeks to achieve. There have been long and difficult discussions during the trialogue which the rapporteur has steered with great dedication and skill, and I thank her for that.
The Commission supported the common position and can now support the proposal as it emerges from the second reading. All the innovative aspects of the proposal have been retained, in particular the approval criteria, which will ensure that dangerous substances which pose a high risk to public health are eliminated or substituted by safer alternatives, improved mutual recognition, and the substitution of some products by safer alternatives. Let me reply, however, to some of the comments that have been made here.
According to the Commission's estimate, only 4% of the substances currently on the market would disappear because they are endocrine disruptors and only 2% because they are carcinogenic, mutagenic or toxic to production. The total number of active substances which are currently on the market and which possibly would not be approved under the new regulation is expected to be less than 25 substances.
This evaluation has been confirmed by a report from the Swedish Chemical Agency and is also in line with the revised impact assessment from the UK Pesticides Safety Directorate. Moreover, I would like to point out that the new criteria will apply to substances already approved only upon renewal of their approval, and for most of them the renewal date is 2016. The industry will therefore have ample time to develop other safer substances.
I would also like to make reference to some comments made about imported food. Let me remind you that, as from 2008, we have the regulation on maximum residue levels which is fully applicable. If an active substance is not approved for use in plant reduction products in the EU, the maximum residue level for this substance is set at the level of detection. This MRL is valid for EU production, but also for imported food and feed.
There are, however, several reasons why an active substance could not be approved in the EU, and the possible risk to consumers is only one of them. Others can be linked to environmental issues or the protection of workers, which fall under the sovereignty of third countries where the pesticide is used. In these circumstances the use of the pesticide could not be acceptable for us, but the treated crops would not necessarily pose a risk to EU consumers. The third country which wants to export commodities treated with such substances to the EU may therefore ask for an import tolerance as long as it can submit data proving that there is no risk to human health from the consumption of these commodities and that these data are favourably evaluated by EFSA and formally adopted in EU legislation. This is the position regarding imported goods.
Coming back to the directive which we are hopefully about to adopt, the Commission considers the final compromise to be properly balanced, to achieve the objectives of health and environmental production, as well as to ensure the availability of pesticides to farmers. We now look forward to the formalisation of the second-reading agreement.
This is certainly a very good way for the European Parliament and the Council to start a new year, and good for our citizens as it benefits their health. It is also, we believe, beneficial to our farmers as it ensures their own production through specific measures, such as the promotion of safer products. What was achieved is important. It was achieved by all of us together and serves as an excellent example of how interinstitutional cooperation can directly benefit our citizens.
rapporteur. - (DE) Madam President, ladies and gentlemen, it is now possible to identify a sugar cube in Lake Constance using state-of-the-art analysis. However, we must also ask ourselves how we deal with these new discoveries, what we do with them.
We now need objective risk assessments to find a balance between the justified health and environmental requirements and the justified concerns of business and food safety, including within a worldwide comparison.
The questions, which colleagues have asked, have not been adequately answered by the Commission, in my opinion. It is not enough to say that four substances no longer apply or two substances no longer apply and there are only 25 substances in total. No, we wish to have an accurate economic assessment, an assessment that not only fulfils economic criteria but also health criteria. We still need an evaluation. The Commission must now thoroughly analyse the effects of this new legislation so that we know what effect it will have at the end of the day. We must continue to monitor this, as scientific discoveries will always continue.
The compromise which has been reached brings a new direction in European plant protection policy. It brings more common action Europe-wide and it requires targeted measures from Member States, which guarantee the sustainable use of plant protection products.
As rapporteur, I thank you for your support. We have managed to find a good compromise from different starting positions. I would like more positive thinking for the New Year. One thing that can be said is that I did not have enough positive thinking: plant protection products will ensure healthy and sufficient food and a healthy cultural landscape for us in Europe!
rapporteur. - (DE) Madam President, I, too, would like to give my thanks for a lively debate. I would like to emphasise once again that I am still of the same opinion; this is a milestone for environmental and consumer protection and, most of all, it is a magic moment for Europe. Europe is now in the fast lane. Europe is showing that it is the world's trailblazer. This decision to phase out highly toxic pesticides is unique in the world and the European Union can profit therefore from this.
Now, with regard to the arguments put forward again and again in this debate that the matter of imports has not been clarified: that is incorrect, the matter of imports has indeed been clarified. With the ban on these highly toxic substances, they will become illegal in Europe. That means that when we have imports - let us take fruit and vegetables as an example - these imports must, of course, comply with European legislation and, specifically, by means of the Regulation on Maximum Residue Levels. If substances, such as pesticides, that have been banned in Europe are found in the residue quantity test, then the product is illegal. This means that bananas coming from Costa Rica and treated with carcinogenic substances that we have put on the index and that are therefore banned are illegal within the European Union. This is clarified quite clearly in the Regulation on Maximum Residue Levels. Therefore, there is no reason whatsoever to encourage further dissent, panic and fear!
All I can do is point out, once again, and thankfully the Commissioner has already highlighted this, that while the initial PSD study indicated that 80% of pesticides would disappear from the market, this figure has been considerably reduced in the meantime. Unfortunately, you did not mention this correction in the PSD study.
Therefore, please stop creating this fear and dissension. Let us now really celebrate the success we are all here hopefully achieving for the benefit of the citizens of Europe, for the environment and for health protection.
(The President cut off the speaker)
- Mrs McGuinness, you have a point of order.
Madam President, this is on a point of order, because I think people are talking and not listening.
I heard what the Commissioner said on the food import situation. I think you are missing the point and I think, with respect, our rapporteur is also missing the point. Farmers in Europe will be banned from using particular substances. Their cousins outside the European Union can use these products. We will not find residues in the food that comes in. We are talking about a competitive disadvantage for EU producers. Perhaps at another point, we could address the real world rather than this vague ether we are currently in. Sorry for the anger.
- The joint debate is closed.
We are not going to re-open the debate.
Mrs Breyer has the floor.
rapporteur. - Madam President, I and the Commissioner both explained the situation very clearly. If you do not listen - or perhaps you do not want to hear that we have solved the problem because it does not fit in with your campaign against this regulation - then I am at a loss! But I will state again that the problem is solved. In the European Union you cannot market a substance that is not allowed to be marketed in the European Union. Full stop.
- We are not going to re-open the debate. I would encourage you to continue it in the corridors, if necessary.
The joint debate is closed, and the vote will take place tomorrow.
Written statements (Rule 142)
in writing. - I support the compromise of the Breyer Report on the placing of plant protection products on the market because it will provide for greater stability and security for farmers and food producers.
However, the compromise agreement states that the new legislation would only gradually replace the existing EU law, and that pesticides already approved under current rules would remain available until their existing authorisation expires. Products that contain hazardous substances are to be replaced within three years if safer alternatives exist.
If voted, the report will be a step towards better health through environmental protection and a means of allowing the EU to move on to a better system without further delays.
I welcome the compromise text on the sustainable use of pesticides and I would like to congratulate Mrs Klass for the fine work she has done.
In my view, we have before us a balanced text, which will ban the use of certain harmful pesticides, but without harming European farming.
Furthermore, I would like to say how pleased I am to note that among the non-chemical methods of plant protection and pest and crop management suggested, the use of GMOs does not feature as an option. They could have been included among the non-chemical methods.
In this case, an avenue would have opened up in the future for marketing in the EU food products containing GMOs. The compromise text proves to us that this is not the case.
Once again, the European Parliament is saying a categorical NO to the use of GMOs. Therefore, the united voice of 58% of Europe's citizens is making itself heard again. On this occasion, we also have the Member States on our side, represented by the Council.
The regulations governing pesticides are important as a means of reducing the risks involved with pesticide use to the population's health and the environment. However, the measures adopted with this aim must be reasonable and take into account both production quality and achieving maximum harvests.
In the current economic crisis, boosting food production may be one solution. As Mrs McGuiness noted in the report presented at the end of last year to the Committee on Agriculture and Rural Development, the price of wheat has risen by 180% in two years, while food prices in general have risen globally by 83%. These high prices are generated by the stringent standards which we impose on European producers.
Without disputing the need for better regulation of pesticide use, I still feel that one of the measures proposed will lead to a reduction in the number of plant protection products available on the EU market. The upshot of this will be a fall in productivity in certain sectors, such as the cereals sector.
Certain provisions of this legal act will affect producers due to the fact that they entail a ban on the majority of pesticides available on the market, favouring instead the marketing of products regarded as being safer, but much more expensive. Consequently, production costs will grow, which will put farmers from new Member States at the biggest disadvantage.
If all the players involved approve this recommendation, this will ensure the conditions required to harmonise the principles relating to environmental protection and animal welfare with the efficient operation of the internal market.
The provisions concerning mutual recognition and the zoning system have been accepted by Romania, given that clauses have been included in the text, allowing Member States (MS) to take measures aimed at adapting the terms for authorising plant protection products (PPP) in order to take into account the specific conditions, along with clauses refusing recognition in specific justified cases.
This version is considered therefore to offer sufficient guarantees. This entails the additional benefits of reducing the administration burden as the PPP evaluation will be carried out in only one state within each zone, which will take into account the specific conditions in all MS in the zone.
As a social-democrat MEP, I believe that we need to make sustained efforts to protect the environment, human health and animal welfare, without however compromising agricultural production.